     Case 1:19-cv-00539-NONE-EPG Document 61 Filed 09/30/20 Page 1 of 2

 1
 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5
                                     EASTERN DISTRICT OF CALIFORNIA
 6

 7
     THOMAS LEE GLEASON, JR.,                            Case No. 1:19-cv-00539-NONE-EPG (PC)
 8
                        Plaintiff,                       ORDER GRANTING DEFENDANT’S FIRST
 9                                                       MOTION TO MODIFY SCHEDULING
     v.                                                  ORDER
10
     G. PLACENCIA,
11                                                       (ECF No. 60)
                        Defendant.
12

13          On September 28, 2020, Defendant filed a motion to modify the scheduling order. (ECF

14   No. 60). Defendant states that he has been unable to depose Plaintiff before the current deadline

15   for non-expert discovery due to the COVID-19 pandemic. (Id.). Defendant asks “for an order

16   extending by ninety days each of the following deadlines: (1) the deadline for Defendant to

17   conduct Plaintiff’s deposition; (2) the deadline for the parties to file dispositive motions; and (3)

18   the deadline for Defendant to file and serve a report indicating whether the parties want the Court

19   to set a settlement conference.” (ECF No. 60-1, p. 1).

20          The Court finds good cause to grant Defendant’s motion. Accordingly, the deadlines in

21   the scheduling order (ECF No. 50) are modified as follows:

22    Event                                      Deadline/Date
      Deadline to Depose Plaintiff               January 28, 2021
23
      Dispositive Motion Filing Deadline         March 1, 2021
24
      Deadline for Report re:                    February 4, 2021
25
      Settlement Conference
26
27   \\\

28   \\\

                                                      -1-
     Case 1:19-cv-00539-NONE-EPG Document 61 Filed 09/30/20 Page 2 of 2

 1           All other dates and deadlines remain as previously set.1

 2
     IT IS SO ORDERED.
 3
 4       Dated:      September 30, 2020                                  /s/
                                                                UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
             1
                The Court notes that the Telephonic Trial Confirmation Hearing is currently set for September 15, 2021, at
28   8:15 a.m., and that the trial has not yet been set.

                                                             -2-
